UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1422


CHRISTINE LUCAS, Trustee, Robert Lucas Family Trust,

                Plaintiff - Appellant,

          v.

CITIMORTGAGE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-00915-PJM)


Submitted:   July 29, 2014                 Decided:    July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine M. Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christine     Lucas   appeals      the   district      court’s    order

dismissing her civil complaint for lack of jurisdiction pursuant

to the Rooker–Feldman * doctrine and on the basis of res judicata.

On appeal, we confine our review to the issues raised in the

Appellant’s        brief.     See    4th   Cir.    R.   34(b).        Because    Lucas’

informal brief does not challenge the basis for the district

court’s disposition, Lucas has forfeited appellate review of the

court’s      order.       Accordingly,     we     affirm   the   district       court’s

judgment.       We dispense with oral argument because the facts and

legal       contentions     are   adequately      presented      in   the   materials

before      this   court    and   argument      would   not   aid     the   decisional

process.



                                                                              AFFIRMED




        *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                           2